       Case: 1:19-cr-00514-SL Doc #: 19 Filed: 01/31/20 1 of 3. PageID #: 103




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )   CASE NO.: 1:19CR514
                Plaintiff,                         )
                v.                                 )   JUDGE SARA LIOI
                                                   )
 DYLAN NIBERT,                                     )   MOTION TO CONTINUE
                                                   )   SENTENCING
                Defendant.                         )

       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Scott Zarzycki, Assistant United States Attorney, and hereby moves

this honorable Court for a continuance of the sentencing date set for February 5, 2020.

       This matter was previously set for sentencing on January 7, 2020. Defense counsel

requested, and the government did not oppose, a continuance on January 6, 2020. The

sentencing was reset for February 5, 2020. The government has a trial set on February 5, 2020

that conflicts with this sentencing date. The government therefore requests a continuance of the

sentencing for approximately one week. The government proposes the following dates:

              February 10, 2020 (morning)

              February 12, 2020 (afternoon)

              February 14, 2020 (all day)

       This motion is not intended for purposes of delay but in the interests of justice.
      Case: 1:19-cr-00514-SL Doc #: 19 Filed: 01/31/20 2 of 3. PageID #: 104



       For these reasons, the Government moves this honorable Court to continue the currently

scheduled sentencing on February 5, 2020.

                                                   Respectfully submitted,

                                                   JUSTIN E. HERDMAN
                                                   United States Attorney

                                            By:    /s/ Scott Zarzycki
                                                    Scott Zarzycki (OH: 0072609)
                                                    Assistant United States Attorney
                                                    United States Court House
                                                    801 West Superior Avenue, Suite 400
                                                    Cleveland, OH 44113
                                                    (216) 622-33971
                                                    (216) 522-7358 (facsimile)
                                                    Scott.Zarzycki@usdoj.gov




                                              2
       Case: 1:19-cr-00514-SL Doc #: 19 Filed: 01/31/20 3 of 3. PageID #: 105



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of January, 2020, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. Parties may access this filing through the Court's system.


                                                       /s/ Scott Zarzycki
                                                       Scott Zarzycki
                                                       Assistant U.S. Attorney




                                                  3
